Citation Nr: 1012258	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-34 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, 
Title 38, United States Code, to include eligibility to 
convert benefits from Chapter 34 to Chapter 30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

According to the RO, the Veteran had active military service 
from October 6, 1975, to March 30, 1985, and from July 3, 
1987, to July 31, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, whereby entitlement to basic eligibility 
to VA educational assistance under Chapter 30 was denied.


FINDINGS OF FACT

1.  The Veteran did not first become a member of the Armed 
Forces or first enter on active duty after June 30, 1985.

2.  The Veteran was on active duty during a qualifying 
period that began October 19, 1984, and ended July 1, 1985, 
but he had a break in service prior to serving three years 
continuous active duty in the Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3011, 3012, 
3462(e) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.7020, 
21.7040, 21.7044 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is eligible for VA education 
assistance.  He asserts that he is entitled to the benefits 
under Chapter 34, Title 38, United States Code (Vietnam-Era 
GI Bill), or, by conversion, under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill).  

The Board first points out that assistance under the 
Vietnam-Era GI Bill has been terminated.  See 38 U.S.C.A. 
§ 3462(e) (West 2002 & Supp. 2009).  No educational 
assistance shall be afforded any eligible veteran under 
Chapter 34 after December 31, 1989.  Id; see also Burton v. 
Nicholson, 19 Vet. App. 249, 251-52 (2006) ("Congress 
expressly abrogated Chapter 34 benefits for all veterans on 
December 31, 1989 (citing Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992)).  VA can not extend these benefits out 
of sympathy for a particular veteran.  Kelly, 3 Vet. App. at 
172.  Thus, educational assistance directly under Chapter 34 
is not available to the Veteran even if he was previously 
eligible for those benefits.

The Montgomery GI Bill replaced the Vietnam-Era GI Bill for 
providing an educational assistance program for certain 
veterans and service members.  38 U.S.C.A. §§ 3001-3036 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7000-7320 (2009).  
The Veteran does not meet the general requirement for 
eligibility under Chapter 30 because he did not first become 
a member of the Armed Forces or first enter on active duty 
after June 30, 1985.  See 38 C.F.R. § 21.7040(a).  Instead, 
he first entered on active duty in October 1975.  The 
provisions for Chapter 30 benefits allow for some 
individuals to be eligible who are eligible under Chapter 
34-a Chapter 34 to Chapter 30 conversion.  See 38 C.F.R. 
§ 21.7040(b).

The evidence of record reflects that the Veteran meets some 
of the requirements for converting Chapter 34 benefits to 
Chapter 30 benefits.  Given the service dates established by 
the RO, and the Veteran's seemingly credible testimony as to 
his military service at a March 2009 hearing before the 
Board, the Veteran met the Chapter 34 requirements that were 
in effect on December 31, 1989.  See 38 C.F.R. 
§ 20.7044(a)(1).  There is no indication in the record that 
the Veteran used any Chapter 34 benefits as of December 31, 
1989.  See 38 C.F.R. § 20.7044(a)(2).  The record reflects 
that the Veteran has completed the requirements for a 
secondary school diploma.  See 38 C.F.R. § 20.7044(a)(3).  
The record provided by the RO suggests that the Veteran 
served at least three years continuous active duty in the 
Armed Forces after June 30, 1985, see 38 C.F.R. 
§ 20.7044(a)(4); however, there is some indication that the 
Veteran served in an active guard-reserve position under 
Title 32 from July 1987 to July 2001, not on active duty 
under Title 10, United States Code.  (The Veteran testified 
that he was on active duty in the Army National Guard from 
July 3, 1987, to July 31, 2001, and he also indicated that 
he was a traditional guardsman pursuant to Title 32 during 
that time period and not pursuant to Title 10.)  Notably, 
the RO conceded active duty service for purposes of the 
claimed educational benefits from July 3, 1987, to July 31, 
2001.  Even so, the outcome of the case does not turn on the 
characterization of that period of service.  Thus, the Board 
will assume that the Veteran meets the requirement of 
section 20.7044(a)(4).  Additionally, the record indicates 
that the Veteran's service was considered to be honorable in 
nature.  See 38 C.F.R. § 20.7044(a)(5).

Although the evidence reflects that the Veteran meets the 
five requirements discussed above (assuming he was on active 
duty after June 30, 1985), one more of two remaining 
requirements must be met to allow for a conversion of 
Chapter 34 eligibility to Chapter 30 eligibility.  One 
possibility is for the Veteran to have been on active duty 
at any time during the period beginning on October 19, 1984, 
and ending on July 1, 1985, and continued on active duty for 
3 years after June 30, 1985 without a break in service.  See 
38 C.F.R. § 20.7044(a)(6).  Another possibility is if the 
Veteran was not on active duty on October 19, 1984; 
reenlisted or reentered on a period of active duty after 
October 19, 1984; and served at least three years of 
continuous active duty in the Armed Forces after June 30, 
1985.  See 38 C.F.R. § 20.7044(a)(7).

In the Veteran's case, section 20.7044(a)(7) does not apply 
because he was on active duty on October 19 1984.  The 
remaining option is for the Veteran to meet the provisions 
of section 20.7044(a)(6).  The Veteran did have active duty 
service at some point between October 19, 1984 to and July 
1, 1985.  Specifically, he had active duty service from 
October 19, 1984, to March 30, 1985, during this time 
period.  However, the Veteran does not meet the entire 
requirement of section 20.7044(a)(6) because he did not 
continue on active duty for 3 years without a break in 
service.  The record reflects that he had a break in service 
of approximately 27 months prior to his subsequent period of 
service.  

Continuous service may have a break of 90 days or less and 
not constitute a "break in service."  See 38 C.F.R. 
§ 20.7020(b)(5); see also VAOPGCPREC 2-2001 (Jan. 9, 2001).  
In the Veteran's case, his break in continuous active duty 
service was greater than 90 days.  The Veteran testified 
that he had additional Guard service during his "break."  He 
stated that he began service with the Army National Guard on 
October 16, 1986.  From that date to July 2, 1987, the 
Veteran stated that some of the service was active duty 
service.  This period of service has not been verified by 
the RO.  Even so, taking the Veteran's testimony as correct, 
a break remains from March 31, 1985, through October 15, 
1986.  This time period was for more than 90 days and 
constitutes a break in service under 38 C.F.R. 
§ 20.7044(a)(6).  The Veteran's representative argues that 
VAOPGCPREC 2-2001 supports the Veteran's claim.  To the 
contrary, VAOPGCPREC 2-2001 ultimately holds that a break of 
any length (even one day) during the time period from July 
1, 1985, to June 30, 1988, would not meet the definition of 
continuous active duty as contemplated in 38 C.F.R. 
§ 20.7044(a)(4) and (a)(6).  Consequently, because the 
Veteran did not continue on active duty without a break in 
service beginning on October 19, 1984 prior to his more than 
three years of continuous active duty after June 30, 1985, 
he is not eligible for education assistance benefits under 
Chapter 30 by way of a conversion from Chapter 34 benefits.  
The regulations also provide for conversion eligibility 
based on a combination of active duty and Selected Reserve 
service but the Veteran would not meet those requirements as 
a result of the same break in service should he have the 
requisite Selected Reserve service.  See 38 C.F.R. 
§ 21.7044(b).

The Board has considered the Veteran's contentions, as well 
as those of his representative, including the contentions 
based on mitigating circumstances and equity.  Although the 
Veteran has submitted internet research concerning military 
education benefits, the research does not provide any basis 
for meeting the requirements of the statutes and regulations 
for VA educational assistance.  The Veteran stated that he 
was not aware that Chapter 34 benefits would expire.  He 
stated that he earned the benefits after many years of being 
a military recruiter who was well versed in the rules 
concerning the GI Bills.  To the extent he asserts that VA 
or other U.S. government employees provided inaccurate 
information to him or failed to provide any information, it 
is well established that the Board cannot grant educational 
assistance benefits based upon the failure of U.S. 
Government employees to provide accurate information 
regarding the requirements for eligibility.  See, e.g., 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (even assuming 
that VA has an obligation to provide veterans with accurate 
information about Chapter 30 benefits, "the remedy for 
breach of such an alleged obligation cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met").  The Board is cognizant of the 
Veteran's many years of honorable service and unfortunate 
circumstances concerning his break in service.  However, the 
Board is bound by the applicable statutes and regulations.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.5, 20.101 
(2009).  Simply put, there is no statutory or regulatory 
authority whereby the Board can grant the Veteran's claim.

Lastly, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) are not applicable to this claim 
because it can not be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  Here, the 
facts are undisputed-the Veteran conceded that he had the 
relevant break in service.  No amount of additional 
development or notification of how to substantiate the claim 
can enable the Veteran to be eligible for the claimed 
benefits.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


